                                          Case 3:21-cv-04435-EMC Document 20 Filed 06/11/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JUANITA ROLES, et al.,                               Case No. 21-cv-04435-EMC
                                   8                     Plaintiffs,
                                                                                              ORDER GRANTING PLAINTIFFS’
                                   9              v.                                          MOTION FOR A TEMPORARY
                                                                                              RESTRAINING ORDER
                                  10     CALIFORNIA DEPARTMENT OF
                                         TRANSPORTATION (CALTRANS), et al.,                   Docket No. 3
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The instant case concerns an encampment of approximately twenty-three homeless people

                                  15   located on a Caltrans right of way at the Ashby Avenue offramp from I-80. Caltrans has given

                                  16   notice to the persons in the encampment that it intends to close the encampment (i.e., not just

                                  17   remove their personal property). Plaintiffs (both individual campers and Where Do We Go

                                  18   Berkeley (“WDWG”), a nonprofit organization) seek a temporary restraining order (“TRO”)

                                  19   preventing the closing of the encampment.

                                  20           The standard for issuing a TRO and that for issuing a preliminary injunction are essentially

                                  21   the same. See Missud v. Cal., No. C-14-1503 EMC, 2014 U.S. Dist. LEXIS 73376, at *1 (N.D.

                                  22   Cal. May 28, 2014). The moving party must demonstrate that: (1) it is likely to succeed on the

                                  23   merits; (2) it is likely to suffer irreparable harm in the absence of relief; (3) the balance of equity

                                  24   tips in its favor; and (4) the injunction is in the public interest. See Beaty v. Brewer, 649 F.3d

                                  25   1071, 1072 (9th Cir. 2011) (citing Winter v. NRDC, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 172 L.

                                  26   Ed. 2d 249 (2008)).

                                  27           Plaintiffs have adequately shown that campers would suffer irreparable harm in the

                                  28   absence of a TRO. Although Caltrans, working with other public entities and agencies, has found
                                           Case 3:21-cv-04435-EMC Document 20 Filed 06/11/21 Page 2 of 3




                                   1   hotel rooms for approximately 9 people, the other 14 people (which include disabled individuals)

                                   2   currently have no alternative place to go. Compare generally Reed v. City of Emeryville, No. 21-

                                   3   cv-02781-WHO, 2021 U.S. Dist. LEXIS 87119 (N.D. Cal. May 6, 2021); Sausalito/Marin Cty.

                                   4   Chap. of the Cal. Homeless Union v. City of Sausalito, No. 21-cv-01143-EMC, 2021 U.S. Dist.

                                   5   LEXIS 99764 (N.D. Cal. May 26, 2021). Caltrans maintains that it is a danger to allow the

                                   6   encampment to remain at the site given its proximity to the I-80 exit ramp. It also asserts that

                                   7   there is urgency in moving forward with the closing of the encampment because pedestrian-

                                   8   vehicle collisions have increased, potentially because of changes to the area due to a construction

                                   9   site. While Caltrans has legitimate concerns about the safety of the encampment, particularly long

                                  10   term, the Court cannot say at this juncture – at least based on the record before it, which is

                                  11   vigorously disputed and for which there is no documentation – that there is an urgent need to

                                  12   displace people, particularly when they have no alternative place to stay. The balance of hardships
Northern District of California
 United States District Court




                                  13   thus tips strongly in Plaintiffs’ favor. And for similar reasons, the public interest weighs in

                                  14   Plaintiffs’ favor as well.

                                  15           As for the likelihood of success on the merits, Plaintiffs need only demonstrate serious

                                  16   questions going to the merits because the balance of hardships tips strongly in their favor. On the

                                  17   merits, Caltrans has only argued at this point that the parties’ dispute is better resolved by the state

                                  18   court in Sanchez v. California Department of Transportation, Case No. RG16842117.1 The Court

                                  19   does not agree. Sanchez largely concerned the seizure of campers’ personal property. Although

                                  20   the instant case does raise a property claim (the third cause of action), the reach of the case is

                                  21   broader, challenging the closure of the encampment and eviction of campers. To the extent

                                  22   Caltrans has made a res judicata or claim-splitting argument –– i.e., that Plaintiffs could have

                                  23   challenged the authority of Caltrans to close the encampment in Sanchez but did not do so – the

                                  24   Court is not persuaded. The core conduct in this case is different from that at issue in Sanchez.

                                  25   The primary right at issue in Sanchez concerned personal property rights whereas the primary right

                                  26
                                  27   1
                                        The Court recognizes that Caltrans may not have been able to provide a full merits argument
                                  28   given the expedited nature of proceedings. It does not preclude Caltrans from raising additional
                                       merits arguments in the future, including in preliminary injunction proceedings.
                                                                                         2
                                          Case 3:21-cv-04435-EMC Document 20 Filed 06/11/21 Page 3 of 3




                                   1   here concerns where Plaintiffs can live. These rights are governed by legally distinct doctrinal

                                   2   analyses and proof of the respective claims require different facts. In short, with the exception of

                                   3   the personal property/notice claim, the claims at issue in Sanchez and those in the case at bar do

                                   4   not appear to be the same. Moreover, “[c]laims arising subsequent to a prior action need not, and

                                   5   often perhaps could not, have been brought in that prior action; accordingly, they are not barred by

                                   6   res judicata regardless of whether they are premised on facts representing a continuance of the

                                   7   same ‘course of conduct.’” Storey v. Cello Holdings, L.L.C., 347 F.3d 370, 383 (2d Cir. 2003).

                                   8          Accordingly, the Court grants Plaintiffs’ motion for a TRO. Caltrans, and those acting in

                                   9   concert with it, is enjoined from closing and/or clearing the encampment at issue. Included within

                                  10   the scope of this TRO is any attempt to take personal property as a means of forcing those residing

                                  11   in the encampment to move.

                                  12          The TRO shall extend until resolution of Plaintiffs’ motion for preliminary injunction. The
Northern District of California
 United States District Court




                                  13   Court deems Plaintiffs’ TRO motion their preliminary injunction motion as well. Caltrans shall

                                  14   file its opposition by July 5, 2021. Plaintiffs’ reply shall be filed by July 9, 2021. A hearing on

                                  15   the motion for a preliminary injunction shall be held on July 20, 2021, at 10:30 a.m. If there is an

                                  16   urgent need to advance the hearing, Caltrans may file a motion seeking such relief. The Court,

                                  17   however, encourages the parties to resolve the pending dispute. As a practical matter, it appears

                                  18   that both parties have an interest in securing alternative housing for the campers which would

                                  19   make the pending dispute moot. Caltrans is urged to work to gain the cooperation of local

                                  20   agencies to try to secure housing options, as the City of Emeryville did in Reed. As counsel for

                                  21   WDWG noted, new housing opportunities appear to be on the horizon, perhaps by July 1, 2021.

                                  22   Caltrans is also urged to find alternative arrangement and plan the logistics of a safe move of the

                                  23   campers; the Court indicated the present location is not likely to be viable long term.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: June 11, 2021

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
                                                                                         3
